        Case 2:18-cv-05623-MMB Document 150 Filed 03/13/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                                CIVIL ACTION

       v.                                          NO. 18-5623

NIKE, INC.

                             ORDER RE: DISCOVERY ISSUES

       AND NOW, this 13th day of March, 2020, following a hearing on March 13, 2020, the

Court ORDERS:

       1.      The Report and Recommendation of Special Discovery Master Sandra Jeskie,

Esquire (ECF 117) is affirmed in all respects. The objections filed by both Plaintiff and

Defendant are overruled or are moot.

       2.      Plaintiff’s Motion to Compel Nike to Produce Documents (ECF 131) is

GRANTED in part and DENIED in part.

       3.      Plaintiff’s Motion to Compel Nike to Produce Additional Witnesses Under Rule

30(b)(6) (ECF 145) is GRANTED in part and DENIED in part.

       4.      The Nike Motion to Compel Discovery Responses (ECF 52) and Nike Motion to

Compel Lontex to Amend Privilege Log and Produce Documents (ECF 86) have been resolved

by the decision on the Master’s Report and Recommendation and shall be DENIED as MOOT.

       5.      The Lontex Motion to Compel Production (ECF 56) and Nike Motion to Seal

Exhibits (ECF 97) have been resolved by the above rulings and are DENIED as MOOT.

       6.      The Court rulings on the record at the hearing of March 13, 2020 shall be

followed by counsel.

       7.      Any discovery motion or existing discovery issue not discussed and decided at the

hearing of March 13, 2020 or in this Order is DENIED as MOOT.
           Case 2:18-cv-05623-MMB Document 150 Filed 03/13/20 Page 2 of 2




          8.        Motions to Seal Documents are no longer required. Counsel may file under seal

any document which qualifies under the existing protective order or agreement of counsel.

                                                                        BY THE COURT:

                                                                        s/ Michael M. Baylson
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 order re discov issues 03132020.doc




                                                                  2
